

EXHIBIT 10(m)

NORTHROP GRUMMAN SUPPLEMENTARY
RETIREMENT INCOME PLAN


Amended and Restated


Effective January 1, 2014




1.    Purpose.    The purpose of the Northrop Grumman Supplementary Retirement
Income Plan (SRIP) is to provide supplemental retirement and death benefits to
those:


(i)    employees, including officers, of Northrop Grumman Space & Mission
Systems Corp. and its subsidiaries (“NGSMSC”) whose benefits under the Northrop
Grumman Space & Mission Systems Corp. Salaried Pension Plan ("SPP") have been
limited by virtue of §415 of the Internal Revenue Code of 1986 (“Code”);


(ii)    management and highly-compensated employees of NGSMSC whose benefits
under the SPP are limited by Code §401(a)(17);


(iii)    management and highly-compensated employees of NGSMSC whose
compensation otherwise included as pensionable earnings received by such
individual within the meaning of the SPP could not be so included because such
compensation was deferred in accordance with the provisions of the Northrop
Grumman Space & Mission Systems Corp. Deferred Compensation Plan or the Northrop
Grumman Deferred Compensation Plan (“DC Plan” or DC Plans"); and


(iv)    management and highly-compensated employees of NGSMSC whose compensation
otherwise included as “Earnings” under the SPP and service otherwise included as
Benefit Service under the SPP would not be so included because of a
determination by NGSMSC that such inclusion could violate the regulations under
Code §401(a)(4).


The SRIP is unfunded for tax purposes and for purposes of Title I of the
Employee Retirement Income Security Act (“ERISA”) and is designed to provide
benefits which mirror the provisions of the SPP but cannot be paid from the SPP
because of certain Code limitations.


The SRIP is hereby amended and restated effective as of January 1, 2014, except
as otherwise provided. This restatement amends the January 1, 2013 restatement
of the SRIP and does not include changes that apply to Grandfathered Amounts (as
defined below).








--------------------------------------------------------------------------------



EXHIBIT 10(m)

The SRIP is intended to comply with Code section 409A and official guidance
issued thereunder (except for SRIP benefits that were earned and vested as of
December 31, 2004 within the meaning of Code section 409A and official guidance
thereunder ("Grandfathered Amounts")). Notwithstanding any other provision of
the SRIP, the SRIP shall be interpreted, operated and administered in a manner
consistent with this intention.


2.    Eligibility.    Employees of NGSMSC covered by the SPP and not otherwise
covered by the BDM International, Inc. Defined Contribution Supplemental
Executive Retirement Plan (the “BDM DC SERP”) whose base pay and bonus paid in
any year (or deferred pursuant to the DC Plan) exceed the limitations of Code
§401(a)(17) shall automatically be covered under the SRIP. All SPP participants
not otherwise covered by the BDM DC SERP who are eligible to receive benefits
from the SPP shall automatically receive a benefit from the SRIP if their
benefit cannot be fully provided under the SPP because of the limits under Code
§415. In addition, Grandfathered Participants, as defined in Appendix C, shall
remain eligible to participate in the SRIP on and after January 1, 2009 and
shall continue to accrue benefits as set forth in Appendix C.


The foregoing notwithstanding, effective as of February 28, 2003, individuals
who qualify as "TRW Automotive Participants" under the February 28, 2003
Employee Matters Agreement between Northrop Grumman Space & Mission Systems
Corp. and TRW Automotive Acquisition Corp. cease to participate in the SRIP, and
the SRIP and NGSMSC cease to be liable for TRW Automotive Participants'
benefits.


3.    Benefits.    


a.    In General. The amount of the benefit payable under the SRIP shall be
equal to the amount which would be payable to or in respect of a participant
under the SPP if the limitations identified in §1 above were inapplicable, less
the amount of the benefit payable under the SPP, taking into account such
limitations. The amount of benefit payable under the SRIP to a participant shall
also be reduced to the extent that any other nonqualified plan established by
NGSMSC or any other entity affiliated with NGSMSC under Code §414(b) or (c)
("Affiliate") pays benefits to the participant that are attributable to limits
imposed upon the SPP other than those identified in §1 above. The benefit
payable under the SRIP for those participants who were participants in The BDM
Corporation Supplemental Executive Retirement Plan which was merged into the
SRIP (the “BDM SERP”) on the close of business on December 31, 1998 (the “Merger
Effective Date”) will not be less than the benefit which had accrued under the
BDM SERP as of the Merger Effective Date for such participants. Schedule A
attached hereto sets forth the relevant provisions of the BDM SERP necessary to
calculate such accrued benefits. The benefit payable under the

- 2 -



--------------------------------------------------------------------------------



EXHIBIT 10(m)

SRIP for the sole participant who was a “Covered Executive” in the Astro
Aerospace Corporation Supplemental Executive Retirement Plan (the “Astro SERP”)
on the close of business on November 30, 1999 will not be less than the benefit
which had accrued under the Astro SERP as of November 30, 1999 for such
participant, as determined in accordance with the terms of the Astro SERP as in
effect on November 30, 1999 (a copy of which is attached hereto as Schedule B)
and the benefit payable to such participant’s spouse under the SRIP shall not be
less than the benefit which would have been payable to such spouse under the
terms of the Astro SERP had the participant died on November 30, 1999.


b.    Benefit Limit. The amount of the SRIP benefit will be limited as provided
below:


i.    A participant’s total accrued benefits under all defined benefit plans,
programs, and arrangements maintained by Northrop Grumman Corporation and its
affiliates (as determined under Code section 414) in which he or she
participates, including the SRIP, may not exceed 60% of his or her Final Average
Salary. If this limit is exceeded, the participant’s benefit accrued under the
SRIP will be reduced to the extent necessary to satisfy the limit.


(1)    For this purpose, "Final Average Salary" has the meaning provided under
Appendix G to the Northrop Grumman Supplemental Plan 2 (the "OSERP").


(2)    The Participant’s Final Average Salary will be reduced for early
retirement applying the factors in the OSERP.


(3)    The limit in this subsection may not be exceeded even after the benefits
under the SRIP have been enhanced under any change in control agreements or
Northrop Grumman Corporation Special Agreements.


c.    Compensation. The following shall not be considered as compensation for
purposes of determining the amount of any benefit under the SRIP:


i.    Any payment authorized by the Compensation Committee of Northrop Grumman
Corporation that is (i) calculated pursuant to the method for determining a
bonus amount under the Northrop Grumman Corporation Annual Incentive Plan (AIP)
for a given year, and (ii) paid in lieu of such bonus in the year prior to the
year the bonus would otherwise be paid under the AIP, and



- 3 -



--------------------------------------------------------------------------------



EXHIBIT 10(m)

ii.    Any award payment under the Northrop Grumman Long-Term Incentive Cash
Plan.


4.    Payment of Benefits. The distribution rules of this Section 4 only apply
to Grandfathered Amounts. See Appendix A and Appendix B for the rules that apply
to other benefits earned under the SRIP.


a.    Except as provided below, no benefit is payable from the SRIP, even if the
participant has terminated his/her employment, unless a participant has five
years of vesting service as defined under the SPP and has attained age
fifty-five, provided, however, a benefit will be payable from the SRIP prior to
a participant’s attainment of age fifty-five if the participant terminates his
or her employment in connection with (i) a special voluntary early retirement
program offered under the SPP, the terms of which provide for eligibility prior
to age fifty-five, or (ii) a special early commencement option under the SPP,
the terms of which provide for commencement of the SPP benefit before age
fifty-five.


b.    If a participant who has five or more years of vesting service dies before
his/her benefit commencement date under the SPP, the SRIP benefit shall be paid
in the same form and shall commence at the same time as a pre-retirement
survivor benefit under the SPP.


c.    Except as provided in paragraph g., i., j., or as provided below, any
participant in the SPP and the SRIP who is entitled to a vested or deferred
vested pension under the SPP shall have his SRIP benefit (i) commence at the
same time as his benefit commencement date under the SPP and (ii) paid in the
same form and with the same designated joint annuitant, if any, as his form of
payment under the SPP unless otherwise provided under the terms of any Qualified
Domestic Relations Order (as defined in Section 5) applicable to said
participant or unless otherwise determined by the Administrative Committee in
its sole discretion. Any such participant who is eligible for the special early
commencement option under the SPP may petition the Administrative Committee at
any time at least two months prior to his severance from service date under the
SPP to change such form of payment into a single sum or annual installments from
two to ten years, or any other payment form approved by the Administrative
Committee in their or its discretion. If annual installment payments are
elected, interest, if any, on such installments shall be determined by the
Actuary, subject to approval by the Administrative Committee. If a participant
receiving installment payments dies, his remaining installment payments shall be
made as scheduled to any properly designated beneficiary, or if none exists, in
a single lump sum to the participant's estate.


d.    Except as provided above or in paragraph g., i., or j., payment of
benefits under the SRIP shall be made commencing with the January following the
date the participant becomes eligible, having terminated his employment

- 4 -



--------------------------------------------------------------------------------



EXHIBIT 10(m)

with NGSMSC and all Affiliates, for benefits under the SPP; provided, however,
that if the participant’s termination of employment is the result of a
divestiture of the NGSMSC or Affiliate unit or operation where the participant
worked prior to termination of employment and the participant obtains employment
with the entity that acquired such unit or operations, then the SRIP benefit
shall not be payable until such participant is eligible for and receives (or
commences to receive) his SPP benefit (even if the SRIP benefit is less than
$5,000).
    
e.    Except as provided above and in paragraph g., i., or j., the automatic
form of benefit payable under the Plan shall be, for an unmarried participant, a
single life annuity, and, for a married participant, a 50% joint and survivor
annuity, with the participant's eligible spouse being the survivor annuitant.
Notwithstanding the above, the participant may elect, by notice to the
administrator for the SRIP, at any time at least two months prior to the
severance from service date under the SPP (the “Severance from Service Date”) to
change such form of payment into a single sum or annual installments from two to
ten years, or any other payment form approved by the Administrative Committee in
its discretion. If annual installment payments are elected, interest, if any, on
such installments shall be determined by the Actuary, subject to approval by the
Administrative Committee. If a participant receiving installment payments dies,
his remaining installment payments shall be made as scheduled to any properly
designated beneficiary, or if none exists, in a single lump sum to the
participant's estate.


f.    If not rejected by the Administrative Committee at least 14 days prior to
the Severance from Service Date, any election of a form of payment or benefit
commencement date other than the automatic form and commencement date shall be
irrevocable.


g.    If the present value of a participant's interest in the SRIP, determined
as of the later of the participant's age 55 or severance from service date under
the SPP, is less than an amount which, if converted to a single sum equals
$5,000, the benefit shall be paid out in a single sum, either at the same time
as his benefit commencement date under the SPP or at another date as determined
by the Administrative Committee in its sole discretion. (See paragraph i for the
rule that applies as of January 1, 2008.)


h.    Payments to be made pursuant to the SRIP shall be made by NGSMSC, with any
appropriate reimbursement being made by subsidiaries of NGSMSC. The SRIP shall
be unfunded, and NGSMSC shall not be required to establish any special or
separate fund nor to make any other segregation of assets in order to assure the
payment of any amounts under the SRIP. Participants of the SRIP shall have the
status of general unsecured creditors of NGSMSC and the SRIP constitutes a mere
promise by NGSMSC to make benefit payments in the future.

- 5 -



--------------------------------------------------------------------------------



EXHIBIT 10(m)



i.    Mandatory Cashout. Notwithstanding any other provisions in the SRIP,
participants with Grandfathered Amounts who have not commenced payment of such
benefits prior to January 1, 2008 will be subject to the following rules:


i.    Post-2007 Terminations. Participants who have a complete termination of
employment with NGSMSC and the Affiliates after 2007 will receive a lump sum
distribution of the present value of their Grandfathered Amounts within two
months of such termination (without interest), if such present value is below
the Code section 402(g) limit in effect at the termination.


ii.    Pre-2008 Terminations. Participants who had a complete termination of
employment with NGSMSC and the Affiliates before 2008 will receive a lump sum
distribution of the present value of their Grandfathered Amounts within two
months of the time they commence payment of their underlying qualified pension
plan benefits (without interest), if such present value is below the Code
section 402(g) limit in effect at the time such payments commence.


j.    Optional Payment Forms. Participants with Grandfathered Amounts shall be
permitted to elect i. or ii. below:


i.    To receive their Grandfathered Amounts in any form of distribution
available under the SRIP at October 3, 2004, provided that form remains
available under the underlying qualified pension plan at the time payment of the
Grandfathered Amounts commences. The conversion factors for these distribution
forms will be based on the factors or basis in effect under the SRIP on October
3, 2004.


ii.    To receive their Grandfathered Amounts in any life annuity form not
included in i. above but included in the underlying qualified pension plan
distribution options at the time payment of the Grandfathered Amounts commences.
The conversion factors will be based on the following actuarial assumptions:


Interest Rate:        6%


Mortality Table:
RP-2000 Mortality Table projected 15 years for future standardized cash balance
factors



k.    Special Tax Distribution. On the date a participant's retirement benefit
is reasonably ascertainable within the meaning of IRS regulations under Code
section 3121(v)(2), an amount equal to the participant's portion of the FICA

- 6 -



--------------------------------------------------------------------------------



EXHIBIT 10(m)

tax withholding will be distributed in a single lump sum payment. This payment
will be based on all benefits under the SRIP, including Grandfathered Amounts.
This payment will reduce the participant's future benefit payments under the
SRIP on an actuarial basis.


5.    Non-Alienation of Benefits. Neither a participant nor any other person
shall have any right to sell, assign, transfer, pledge, mortgage or otherwise
encumber, in advance of actual receipt, any SRIP benefit. Any such attempted
assignment or transfer shall be ineffective; NGSMSC’s sole obligation under the
SRIP shall be to pay benefits to the participant, his beneficiary or his estate,
as appropriate. No part of any SRIP benefit shall, prior to actual payment, be
subject to the payment of any debts, judgments, alimony or separate maintenance
owed by a participant or any other person; nor shall any SRIP benefit be
transferable by operation of law in the event of a participant’s or any other
person’s bankruptcy or insolvency, except as required or permitted by law.


Notwithstanding the foregoing, all or a portion of a participant's benefit may
be paid to another person as specified in a domestic relations order that the
plan administrator determines is qualified (a "Qualified Domestic Relations
Order"). For this purpose, a Qualified Domestic Relations Order means a
judgment, decree, or order (including the approval of a settlement agreement)
which is:


a.    Issued pursuant to a State's domestic relations law;


b.    Relates to the provision of child support, alimony payments or marital
property rights to a spouse, former spouse, child or other dependent of the
participant;


c.    Creates or recognizes the right of a spouse, former spouse, child or other
dependent of the participant to receive all or a portion of the participant's
benefits under the SRIP; and


d.    Meets such other requirements established by the plan administrator.


The plan administrator shall determine whether any document received by it is a
Qualified Domestic Relations Order. In making this determination, the plan
administrator may consider the rules applicable to "domestic relations orders"
under Code section 414(p) and ERISA section 206(d), and such other rules and
procedures as it deems relevant.









- 7 -



--------------------------------------------------------------------------------



EXHIBIT 10(m)

6.    Committees.


a.    An Administrative Committee and an Investment Committee (together, the
“Committees”), each of one or more persons, shall be appointed by and serve at
the pleasure of the board of directors of NGSMSC (the "Board"). The number of
members comprising the Committees shall be determined by the Board, which may
from time to time vary the number of members. A member of the Committees may
resign by delivering a written notice of resignation to the Board. The Board may
remove any member by delivering a certified copy of its resolution of removal to
such member. Vacancies in the membership of the Committees shall be filled
promptly by the Board.


b.    i.    Each Committee shall act at meetings by affirmative vote of a
majority of the members of that Committee. Any determination of action of the
Committees may be made or taken by a majority of a quorum present at any meeting
thereof, or without a meeting, by resolution or written memorandum signed by a
majority of the members of the Committees then in office. A member of the
Committees shall not vote or act upon any matter which relates solely to himself
or herself as a Participant. The Chairman or any other member or members of each
Committee designated by the Chairman may execute any certificate or other
written direction on behalf of the Committee of which he or she is a member.


ii.    The Board shall appoint a Chairman from among the members of the
Administrative Committee and a Secretary who may or may not be a member of the
Administrative Committee. The members of the Investment Committee will elect one
of their members as Chairman and will appoint a Secretary and any other officers
as the Investment Committee may deem necessary. The Committees shall conduct
their business according to the provisions of this Article and the rules
contained in the current edition of Robert’s Rules of Order or such other rules
of order the Committees may deem appropriate. The Committees shall hold meetings
from time to time in any convenient location.


c.    The Administrative Committee shall enforce the SRIP in accordance with its
terms, shall be charged with the general administration of the Plan, and shall
have all powers necessary to accomplish its purposes, including, but not by way
of limitation, the following:


i.    To construe and interpret the terms and provisions of the SRIP and make
all factual determinations;


ii.    To compute and certify to the amount and kind of benefits payable to
participants and their beneficiaries;



- 8 -



--------------------------------------------------------------------------------



EXHIBIT 10(m)

iii.    To maintain all records that may be necessary for the administration of
the SRIP;


iv.    To provide for the disclosure of all information and the filing or
provision of all reports and statements to participants, beneficiaries or
governmental agencies as shall be required by law;


v.    To make and publish such rules for the regulation of the SRIP and
procedures for the administration of the SRIP as are not inconsistent with the
terms hereof;


vi.    To appoint a plan administrator or any other agent, and to delegate to
them such powers and duties in connection with the administration of the SRIP as
the Administrative Committee may from time to time prescribe (including the
power to subdelegate);


vii.    To exercise powers granted the Administrative Committee under other
Sections of the SRIP; and


viii.    To take all actions necessary for the administration of the SRIP,
including determining whether to hold or discontinue insurance policies
purchased in connection with the SRIP.


d.    The Investment Committee shall have all powers necessary to accomplish its
purposes, including, but not by way of limitation, the following:


i.    To oversee the rabbi trust, if any; and


ii.    To appoint agents, and to delegate to them such powers and duties in
connection with its duties as the Investment Committee may from time to time
prescribe (including the power to subdelegate).


e.    The Administrative Committee shall have full discretion to construe and
interpret the terms and provisions of the SRIP, to make factual determinations
and to remedy possible inconsistencies and omissions. The Administrative
Committee’s interpretations, constructions and remedies shall be final and
binding on all parties, including but not limited to the Affiliates and any
participant or beneficiary. The Administrative Committee shall administer such
terms and provisions in a uniform and nondiscriminatory manner and in full
accordance with any and all laws applicable to the SRIP.


f.    To enable the Committees to perform their functions, the Affiliates
adopting the SRIP shall supply full and timely information to the Committees on
all matters relating to the compensation of all participants, their death or
other

- 9 -



--------------------------------------------------------------------------------



EXHIBIT 10(m)

events that cause termination of their participation in the SRIP, and such other
pertinent facts as the Committees may require.


g.    i.    The members of the Committees shall serve without compensation for
their services hereunder.


ii.    Committees are authorized to employ such accounting, consultants or legal
counsel as they may deem advisable to assist in the performance of their duties
hereunder.


iii.    To the extent permitted by ERISA and applicable state law, NGSMSC shall
indemnify and hold harmless the Committees and each member thereof, the Board
and any delegate of the Committees who is an employee of the Affiliates against
any and all expenses, liabilities and claims, including legal fees to defend
against such liabilities and claims arising out of their discharge in good faith
of responsibilities under or incident to the SRIP, other than expenses and
liabilities arising out of willful misconduct. This indemnity shall not preclude
such further indemnities as may be available under insurance purchased by NGSMSC
or provided by NGSMSC under any bylaw, agreement or otherwise, as such
indemnities are permitted under ERISA and state law.


7.    Claims Procedure.


The standardized "Northrop Grumman Nonqualified Retirement Plans Claims and
Appeals Procedures" shall apply in handling claims and appeals under the SRIP.


8.    Amendment and Termination. NGSMSC may, in its sole discretion, terminate,
suspend or amend the SRIP at any time or from time to time, in whole or in part
for any reason. This includes the right to amend or eliminate any of the
provisions of the SRIP with respect to lump sum distributions, including any
lump sum calculation factors, whether or not a participant has already made a
lump sum election. Notwithstanding the foregoing, no amendment or termination of
the SRIP shall reduce the amount of a participant's accrued benefit under the
SRIP as of the date of such amendment or termination.


No amendment of the SRIP shall apply to the Grandfathered Amounts, unless the
amendment specifically provides that it applies to such amounts. The purpose of
this restriction is to prevent a SRIP amendment from resulting in an inadvertent
"material modification" to the Grandfathered Amounts.



- 10 -



--------------------------------------------------------------------------------



EXHIBIT 10(m)

9.    Miscellaneous.    


a.    As used herein, the masculine gender shall include the feminine gender. To
the extent that any term is not defined under the SRIP, it shall have the same
meaning as defined in the SPP.


b.    Employment rights with NGSMSC shall not be enlarged or affected by the
existence of the SRIP.


c.    In case any provision of the SRIP shall be held illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining provisions.


d.    The SRIP shall be governed by the laws of the State of Ohio to the extent
not preempted by ERISA.


IN WITNESS WHEREOF, this Amendment and Restatement is hereby executed by a duly
authorized officer on this 13th day of December, 2013.




NORTHROP GRUMMAN CORPORATION


By: /s/ Denise Peppard
Denise Peppard
Corporate Vice President and Chief Human Resources Officer
    



- 11 -



--------------------------------------------------------------------------------



EXHIBIT 10(m)

APPENDIX A


2005-2007 TRANSITION RULES


This Appendix A provides the distribution rules that apply to the portion of
benefits under the SRIP subject to Code section 409A for participants with
benefit commencement dates after January 1, 2005 and before January 1, 2008.


A.1    Election. Participants scheduled to commence payments during 2005 may
elect to receive both pre-2005 benefit accruals and 2005 benefit accruals in any
optional form of benefit available under the SRIP as of December 31, 2004.
Participants electing optional forms of benefits under this provision will
commence payments on the participant's selected benefit commencement date.


A.2    2005 Commencements. Pursuant to IRS Notice 2005-1, Q&A-19 & Q&A-20,
participants commencing payments in 2005 from the SRIP may elect a form of
distribution from among those available under the SRIP on December 31, 2004, and
benefit payments shall begin at the time elected by the participant.


a.    Key Employees. A Key Employee Separating from Service on or after July 1,
2005, with SRIP distributions subject to Code section 409A scheduled to be paid
in 2006 and within six months of his date of Separation from Service, shall have
such distributions delayed for six months from the Key Employee's date of
Separation from Service. The delayed distributions shall be paid as a single sum
with interest at the end of the six month period and SRIP distributions will
resume as scheduled at such time. Interest shall be computed using the
retroactive annuity starting date rate in effect under the Northrop Grumman
Pension Plan on a month-by-month basis during such period (i.e., the rate may
change in the event the period spans two calendar years). Alternatively, the Key
Employee may elect under IRS Notice 2005-1, Q&A-20 to have such distributions
accelerated and paid in 2005 without the interest adjustment, provided, such
election is made in 2005.
For purposes of Appendix A and Appendix B, A "Key Employee" is an employee
treated as a "specified employee" under Code section 409A(a)(2)(B)(i) of NGSMSC
or an Affiliate (i.e., a key employee (as defined in Code section 416(i) without
regard to paragraph (5) thereof)) if NGSMSC's or an Affiliate's stock is
publicly traded on an established securities market or otherwise. NGSMSC shall
determine in accordance with a uniform NGSMSC policy which participants are Key
Employees as of each December 31 in accordance with IRS regulations or other
guidance under Code section 409A, provided that in determining the compensation
of individuals for this purpose, the definition of compensation in Treas. Reg.
§ 1.415(c)-2(d)(3) shall be used. Such determination shall be effective for the
twelve (12) month period commencing on April 1 of the following year.






--------------------------------------------------------------------------------



EXHIBIT 10(m)

For purposes of Appendix A and Appendix B, "Separation from Service" or
"Separates from Service" means a "separation from service" within the meaning of
Code section 409A.
b.    Lump Sum Option. During 2005, a temporary immediate lump sum feature shall
be available as follows:
i.    In order to elect a lump sum payment pursuant to IRS Notice 2005-1,
Q&A-20, a participant must be an elected or appointed officer of NGSMSC and
eligible to commence payments under the underlying qualified pension plan on or
after June 1, 2005 and on or before December 1, 2005;
ii.    The lump sum payment shall be made in 2005 as soon as feasible after the
election; and
iii.    Interest and mortality assumptions and methodology for calculating lump
sum amount shall be based on the SRIP's procedures for calculating lump sums as
of December 31, 2004.
A.3    2006 and 2007 Commencements. Pursuant to IRS transition relief, for all
benefit commencement dates in 2006 and 2007 (provided election is made in 2006
or 2007), distribution of SRIP benefits subject to Code section 409A shall begin
12 months after the later of: (a) the participant's benefit election date, or
(b) the underlying qualified pension plan benefit commencement date (as
specified in the participant's benefit election form). Payments delayed during
this 12-month period will be paid at the end of the period with interest.
Interest shall be computed using the retroactive annuity starting date rate in
effect under the Northrop Grumman Pension Plan on a month-by-month basis during
such period (i.e., the rate may change in the event the period spans two
calendar years).



- 2 -



--------------------------------------------------------------------------------



EXHIBIT 10(m)

APPENDIX B


POST 2007 DISTRIBUTION OF 409A AMOUNTS


The provisions of this Appendix B shall apply only to the portion of benefits
under the SRIP that are subject to Code section 409A with benefit commencement
dates on or after January 1, 2008. Distribution rules applicable to the
Grandfathered Amounts are set forth in Section 4, and Appendix A addresses
distributions of amounts subject to Code section 409A with benefit commencement
dates after January 1, 2005 and prior to January 1, 2008.


B.1    Time of Distribution. Subject to the special rules provided in this
Appendix B, distributions to a participant of his vested retirement benefit
shall commence as of the 1st of the month coincident with or following the later
of (a) the date the participant attains age 55, or (b) the date the participant
Separates from Service ("Payment Date").


B.2    Special Rule for Key Employees. If a participant is a Key Employee and
age 55 or older at his Separation from Service, distributions to the participant
shall commence on the first day of the seventh month following the date of his
Separation from Service (or, if earlier, the date of the participant's death).
Amounts otherwise payable to the participant during such period of delay shall
be accumulated and paid on the first day of the seventh month following the
participant's Separation from Service, along with interest on the delayed
payments. Interest shall be computed using the retroactive annuity starting date
rate in effect under the Northrop Grumman Pension Plan on a month-by-month basis
during such delay (i.e., the rate may change in the event the delay spans two
calendar years).


B.3    Forms of Distribution. Subject to the special rules provided in this
Appendix B, a participant's vested retirement benefit shall be distributed in
the form of a single life annuity. However, a participant may elect an optional
form of benefit up until the date payments commence or such earlier time as
provided by NGSMSC. The optional forms of payment are:


a.
50% joint and survivor annuity



b.
75% joint and survivor annuity



c.
100% joint and survivor annuity.



If a participant is married on the date his payments commence and elects a joint
and survivor annuity, his survivor annuitant will be his spouse unless some
other survivor annuitant is named with spousal consent. Spousal consent, to be
effective, must be submitted in writing before the date his payments commence,
or such earlier time as provided by NGSMSC, and must be witnessed by a SRIP






--------------------------------------------------------------------------------



EXHIBIT 10(m)

representative or notary public. No spousal consent is necessary if NGSMSC
determines that there is no spouse or that the spouse cannot be found.


B.4    Death. If a married participant dies before the Payment Date, a death
benefit will be payable to the participant's spouse commencing 90 days after the
participant's death. The death benefit will be a single life annuity in an
amount equal to the survivor portion of a participant's vested retirement
benefit based on a 100% joint and survivor annuity determined on the
participant's date of death. This benefit is also payable to a participant's
domestic partner who is properly registered with NGSMSC in accordance with
procedures established by NGSMSC.


B.5    Actuarial Assumptions. Except as provided in Section B.6, all forms of
payment under this Appendix B shall be actuarially equivalent life annuity forms
of payment, and all conversions from one such form to another shall be based on
the following actuarial assumptions:


Interest Rate:
6%



Mortality Table:
RP-2000 Mortality Table projected 15 years for future standardized cash balance
factors



B.6    Accelerated Lump Sum Payouts.


a.    Post-2007 Separations. Notwithstanding the provisions of this Appendix B,
for participants who Separate from Service on or after January 1, 2008, if the
present value of (a) the vested portion of a participant's retirement benefit
and (b) other vested amounts under nonaccount balance plans that are aggregated
with the retirement benefit under Code section 409A, determined on the first of
the month coincident with or following the date of his Separation from Service,
is less than or equal to $25,000, such benefit amount shall be distributed to
the participant (or his spouse or domestic partner, if applicable) in a lump sum
payment. Subject to the special timing rule for Key Employees under Section B.2,
the lump sum payment shall be made within 90 days after the first of the month
coincident with or following the date of the participant's Separation from
Service.


b.    Pre-2008 Separations. Notwithstanding the provisions of this Appendix B,
for participants who Separate from Service before January 1, 2008, if the
present value of (a) the vested portion of a participant's retirement benefit
and (b) other vested amounts under nonaccount balance plans that are aggregated
with the retirement benefit under Code section 409A, determined on the first of
the month coincident with or following the date the participant attains age 55,
is less than or equal to $25,000, such benefit amount shall be distributed to
the participant (or his spouse or domestic partner, if applicable) in a lump sum
payment within 90 days after the first of the month coincident with or following
the date the participant attains age 55, but no earlier that January 1, 2008.

- 2 -



--------------------------------------------------------------------------------



EXHIBIT 10(m)



c.    Conflicts of Interest. The present value of a participant's vested
retirement benefit shall also be payable in an immediate lump sum to the extent
required under conflict of interest rules for government service and permissible
under Code section 409A.


d.    Present Value Calculation. The conversion of a participant's retirement
benefit into a lump sum payment and the present value calculations under this
Section B.6 shall be based on the actuarial assumptions in effect under the
Northrop Grumman Pension Plan for purposes of calculating lump sum amounts, and
will be based on the participant's immediate benefit if the participant is 55 or
older at Separation from Service. Otherwise, the calculation will be based on
the benefit amount the participant will be eligible to receive at age 55.


B.7    Effect of Early Taxation. If a participant's benefits under the SRIP are
includible in income pursuant to Code section 409A, NGSMSC shall have the
discretion to accelerate the distribution of all or a portion of such includible
benefits to the participant, provided that the participant shall not be given a
direct or indirect election as to whether such discretion is exercised.


B.8    Permitted Delays. Notwithstanding the foregoing, any payment to a
participant under the SRIP shall be delayed upon NGSMSC's reasonable
anticipation of one or more of the following events:


a.
NGSMSC's deduction with respect to such payment would be eliminated by
application of Code section 162(m); or



b.
The making of the payment would violate Federal securities laws or other
applicable law;



provided, that any payment delayed pursuant to this Section B.8 shall be paid in
accordance with Code section 409A.







- 3 -



--------------------------------------------------------------------------------



EXHIBIT 10(m)

APPENDIX C


CUTTING EDGE OPTRONICS TRANSFER


The provisions of this Appendix C are intended to comply with Code section 409A,
and to maintain the exempt status of the Grandfathered Amounts accrued by any
employees of Cutting Edge Optronics. Each such employee with a Grandfathered
Amount is referred to below as a "Grandfathered Participant".


C.1    Transferred Employees. Except for any Grandfathered Participants, the
employees of Cutting Edge Optronics that would otherwise have been eligible to
participate and accrue benefits under the SRIP prior to 2009 (the "Transferred
Employees") shall cease to participate in the SRIP as of January 1, 2009 (the
"Transfer Date").


C.2    Transferred Employee Benefits. Any benefits accrued by the Transferred
Employees under the SRIP for services prior to the Transfer Date shall be
transferred to and payable under the Litton Industries, Inc. Restoration Plan 2
("LRP 2"). Such benefits will thus no longer be payable under the SRIP.


C.3    Grandfathered Participant Benefits. Each Grandfathered Participant shall
remain eligible to participate in the SRIP after 2008. Subject to Section 3(b),
the accrued benefits of a Grandfathered Participant under the SRIP shall equal
the benefits accrued under the SRIP for services performed prior to 2009, plus
the benefits that such Grandfathered Participant would otherwise have accrued
and become vested in based on services performed after 2008 had he or she been
eligible to participate in the LRP 2.












--------------------------------------------------------------------------------



EXHIBIT 10(m)

APPENDIX D


COMMITTEES AND APPOINTMENTS


Notwithstanding anything to the contrary in this Plan, effective October 25,
2011, the Chief Executive Officer of Northrop Grumman Corporation shall appoint,
and shall have the power to remove, the members of (1) an Administrative
Committee that shall have responsibility for administering the Plan (including
as such responsibilities are described in Section 6 of the Plan) and (2) an
Investment Committee that shall have responsibility for overseeing any rabbi
trusts or other informal funding for the Plan.












--------------------------------------------------------------------------------



EXHIBIT 10(m)

Schedule A


Article 2


BENEFITS




2.1     Computation of Benefits.


a.Total Benefit Objective.    Total retirement benefits from the Company,
coupled with expected Social Security benefits, are designed to provide a level
of income during retirement based on the Member’s service and income while with
the Company. The Benefit Objective (as determined on or prior to Normal
Retirement Date) for a Member who retires on or after his/her Normal Retirement
Date with 20 or more years of Benefit Service (Benefit Service accrues to age
65), is 45% of the Member’s Average Annual Compensation for the five highest
consecutive plan years of his/her employment with the Company. For Members who
retire with less than 20 years of Benefit Service, the Benefit Objective is the
amount calculated above reduced by multiplying that amount by a fraction the
numerator of which is the number of years of Benefit Service and the denominator
of which is 20. The Benefit Objective, as defined above, is intended to be met
by unreduced retirement income (without any reductions associated with any
payment option) from both the Company’s Retirement Plan and Supplemental
Executive Retirement Plan plus the unreduced Social Security Benefit (commencing
as late as age 67).


b.Calculation of Benefits Under This Plan. The benefit payable under this Plan
shall be equal to the Benefit Objective as stated in paragraph a. above,
reduced, as applicable, by the factors and in accordance with the provisions set
forth for such purposes in the Retirement Plan, (i) for commencement prior to
Normal Retirement Date, (ii) for election of a form of payment other than life
only to the Member, and (iii) upon death, less the Retirement Plan Benefit and
the unreduced Social Security Benefit as stated in paragraph a. above. If the
benefit payable under this plan according to the preceding sentence plus the
Retirement Plan Benefit is less than the Target Benefit Amount, as hereinafter
defined, the benefit payable under this Plan shall be equal to the Target
Benefit Amount less the Retirement Plan Benefit. The Target Benefit Amount shall
mean $90,000, reduced, as applicable, by the factors and in accordance with the
provisions set forth for such purposes in the Retirement Plan, (i) for
commencement prior to Normal Retirement Date, (ii) for election of a form of
payment other than life only to the Member, and (iii) upon death.


2.2    Form of Benefit Payments.


The benefit payable to or on behalf of a Member as determined under Section 2.1
shall be paid in the same form, and to the same beneficiary, if any, as the
Member’s benefit under the Retirement Plan.










--------------------------------------------------------------------------------



EXHIBIT 10(m)



2.3    Time of Benefit Payments.
 
Benefits due under this Plan shall be paid coincident with the payment date of
benefits under the Retirement Plan.













- 2 -



--------------------------------------------------------------------------------



EXHIBIT 10(m)

Schedule B




APPENDIX A
 
 
ASTRO AEROSPACE CORPORATION
 
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

i

--------------------------------------------------------------------------------



EXHIBIT 10(m)



ASTRO AEROSPACE CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


TABLE OF CONTENTS




INTRODUCTION
1
 
 
ARTICLE I DEFINITIONS
2
 
 
ARTICLE II DESIGNATION OF COVERED EXECUTIVES
4
 
 
ARTICLE III RETIREMENT BENEFITS
5
3.01 Retirement Allowance on Normal or Postponed Retirement Date
5
3.02 Retirement Allowance on Early Retirement Date
5
3.03 Payment of Retirement Allowance
6
3.04 Retirement Allowance Payable to Surviving Spouse of a Covered Executive
6
3.05 Deeming Rule
6
 
 
ARTICLE IV TERMINATION OF SERVICE
7
4.01 Termination Benefits
7
4.02 Early Commencement of Deferred Retirement Allowance
7
4.03 Applicable Provisions
7
 
 
ARTICLE V DEATH BENEFITS
8
5.01 Benefits on Covered Executive’s Death Prior to Retirement
8
5.02 Benefits on a Former Covered Executive’s Death Prior to Retirement
8
 
 
ARTICLE VI DISABILITY BENEFITS
10
6.01 Disabled Covered Executives
10
6.02 Disability Retirement
10
6.03 Applicable Provisions
10
 
 
ARTICLE VII ADMINISTRATION
11
 
 
ARTICLE VIII AMENDMENT OR TERMINATION OF THE PLAN
12
 
 
ARTICLE IX CLAIMS REVIEW PROCEDURE
13
9.01 Denial of Benefits
13
9.02 Notice
13


ii

--------------------------------------------------------------------------------



EXHIBIT 10(m)

9.03 Appeals Procedure
13
9.04 Review
13
 
 
ARTICLE X GENERAL
14
10.01 No Employment Rights
14
10.02 No Claim Against the Company
14
10.03 Incompetence
14
10.04 Nonassignability
14
10.05 Continuance of Payments
14
10.06 Notice
15
10.07 Gender and Number
15
10.08 Corporate Successors
15
10.09 Unclaimed Benefits
15
10.10 Withholding; Employment Taxes
15
10.11 Validity
15
10.12 Applicable Law
15



    







iii

--------------------------------------------------------------------------------



EXHIBIT 10(m)



ASTRO AEROSPACE CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
 
INTRODUCTION
 
The purpose of this Supplemental Executive Retirement Plan (the “Plan”) is to
provide a further means whereby Astro Aerospace Corporation (the “Corporation”)
may afford financial security to a select group of Covered Executives of the
Corporation, who render valuable services to the Corporation, constituting an
important contribution toward its continued growth and success, by providing for
additional future compensation so that such employees may be retained and their
productive efforts encouraged, all as provided herein. Retirement Allowances
under this Supplemental Executive Retirement Plan are in addition to benefits
payable under the Astro Aerospace Corporation Employees’ Pension Plan and any
other qualified retirement plan maintained by the Corporation.






--------------------------------------------------------------------------------



EXHIBIT 10(m)

ARTICLE I

DEFINITIONS
 
(a)    “Administrator” means the Corporation which shall be responsible for the
administration of this Plan.


(b)    “Astro Pension Plan” means the Astro Aerospace Corporation Employees’
Pension Plan, as amended from time to time.


(c)    “Affiliate” means a member of a controlled group of corporations, within
the meaning of section 414(b) of the Internal Revenue Code (“Code”), which
includes the Corporation; a trade or business (whether or not incorporated)
which is in common control with the Corporation as determined in accordance with
section 414(c) of the Code; or any organization which is a member of an
affiliated service group, within the meaning of section 414(m) of the Code,
which includes the Corporation, and any other organization required to be
aggregated with the Corporation pursuant to section 414(o) of the Code.


(d)    “Corporation” means Astro Aerospace Corporation.


(e)    “Covered Executive” means a person who is a member of the Astro Pension
Plan and who is designated by the board of directors of the Corporation as being
eligible to receive a Retirement Allowance.


(f)    “Covered Service” means, with respect to a Covered Executive, a number of
years and completed months equal to his period of “Service” for purposes of the
Astro Pension Plan. For purposes of this Plan, “Service”, as defined under the
Astro Pension Plan, shall include Service with the Corporation and its
Affiliates. Covered Service shall not exceed 35 years.


(g)    “Early Retirement Date” means retirement from employment with Corporation
and all Affiliates after attaining age 55 with 10 years of Covered Service.


(h)    “Effective Date” means September 1, 1993.


(i)    “Final Average Earnings” shall have the meaning ascribed under the terms
of the Spar Pension Plan except that it will not be subject to the compensation
limitation imposed by Internal Revenue Code Section 401(a)(17).


(j)    “Former Covered Executive” means a Covered Executive who is no longer an
active Covered Executive of the Plan but who remains entitled to benefits under
the Plan and is not yet receiving a Retirement Allowance.


(k)    “Normal Retirement Date” means retirement from employment with
Corporation and all Affiliates after attaining age 65.

- 2 -



--------------------------------------------------------------------------------



EXHIBIT 10(m)

(l)    “Postponed Retirement Date” means the actual retirement date of a Covered
Executive who continues employment with the Corporation or any Affiliate beyond
Normal Retirement Date.


(m)    “Plan” means the plan to provide Retirement Allowances set forth herein
and as amended from time to time, which shall be known as the Astro Aerospace
Corporation Supplemental Executive Retirement Plan.


(n)    “Plan Year” means the period January 1 to December 31.


(o)    “Retired Executive” means a Covered Executive or Former Covered Executive
who has retired and is receiving a Retirement Allowance under the Plan.


(p)    “Retirement Allowance” means an amount payable to a Covered Executive, a
Former Covered Executive or a Spouse under the terms of the Plan.


(q)    “Spar Pension Plan” or “Registered Plan” means the Spar Aerospace Limited
Pension Plan for Executive Employees, as amended from time to time.


(r)    “Spar SERP” means the Spar Aerospace Limited Supplemental Executive
Retirement Plan.


(s)    “Spouse” means, with respect to a (Former) Covered Executive, that person
to whom the (Former) Covered Executive is lawfully married at the relevant time.


(t)    “Total and Permanent Disability” means a physical or mental condition
which results in a Covered Executive being eligible to receive disability
benefits under the federal Social Security program, or under any formal program
of long-term disability insurance provided by the Corporation or its Affiliates.

- 3 -



--------------------------------------------------------------------------------



EXHIBIT 10(m)

ARTICLE II

DESIGNATION OF COVERED EXECUTIVES
 
The Board of Directors of the Corporation (“Board”) shall, from time to time, in
its discretion, designate as Covered Executives, for the purposes of the Plan,
individuals who are members of the Astro Pension Plan. Once an individual is
designated as a Covered Executive, the Board shall notify such Covered Executive
in writing of his designation and shall provide him with a copy of the Plan.

- 4 -



--------------------------------------------------------------------------------



EXHIBIT 10(m)

ARTICLE III

RETIREMENT BENEFITS


3.01    Retirement Allowance on Normal or Postponed Retirement Date. A Covered
Executive retiring on his Normal Retirement Date or on his Postponed Retirement
Date shall be entitled to receive a monthly Retirement Allowance equal to the
excess of:
 
     (a)    1/12 x 2% x the Covered Executive’s Final Average Earnings
multiplied by his Covered Service; over


(b)    The sum of the monthly benefits payable to the Covered Executive under
the Astro Pension Plan and any other qualified retirement plan to the extent
such benefits are attributable to contributions of the Corporation or its
Affiliates on the Covered Executive’s behalf, excluding employee deferrals and
employer matching contributions under the Astro Aerospace Corporation 401(k)
Savings Plan (“401(k) Plan”).


The benefits payable or benefits that would be payable under (a) and (b) above
shall be determined as follows:


     (i)    under the Astro Pension Plan (or any other defined benefit plan of
the Corporation or its Affiliates in which the Covered Executive participates or
participated) assuming a straight life annuity form of benefit; and


     (ii)    under any defined contribution plan of the Corporation or its
Affiliates in which the Covered Executive participates or participated assuming
the Covered Executive’s account balance(s) attributable to contributions by the
Corporation or its Affiliates (other than elective salary deferrals, other
employee contributions, employer matching contributions and earnings thereon) is
paid in the form of a single life annuity beginning on the date the payment of
the Retirement Allowance commences.
 
When determining the amount of the Covered Executive’s benefits in any plan, any
such benefits paid out prior to the date on which the Retirement Allowance is
determined (e.g., hardship withdrawals, payments pursuant to a qualified
domestic relations order or other in-service withdrawal) shall be treated as if
no such payment was made and shall be included in the calculation of (a) and (b)
above in accordance with Section 3.05 herein.


3.02    Retirement Allowance on Early Retirement Date. A Covered Executive who
retires on an Early Retirement Date shall be entitled to receive a Retirement
Allowance commencing on his Early Retirement Date calculated in accordance with
Section 3.01 provided that:


     (a)    The amounts in Subsection 3.01(a) and 3.01(b) will be reduced to
take into account the early receipt of the Retirement Allowance. The reduction
will be calculated

- 5 -



--------------------------------------------------------------------------------



EXHIBIT 10(m)

consistent with the actuarial reduction applied to the benefit under the Astro
Pension Plan; and


     (b)    The benefits under the Astro Pension Plan and any other qualified
retirement plan of the Corporation or its Affiliates will be determined
according to the applicable terms of such plan(s) at the Early Retirement Date.


3.03    Payment of Retirement Allowance. Retirement Allowances shall be paid on
the first day of each month commencing after the Covered Executive’s Normal
Retirement Date, Early Retirement Date or Postponed Retirement Date, as the case
may be, and, subject to Section 3.04, ceasing with the 360th monthly payment or,
if earlier, the payment made coincident with or immediately preceding the death
of the Covered Executive.


3.04    Retirement Allowance Payable to Surviving Spouse of a Covered Executive.
If a Covered Executive who has a Spouse at the date payment of his Retirement
Allowance commences, dies after retirement but before receiving 360 monthly
payments of his Retirement Allowance under the Plan, such Spouse is entitled to
receive a monthly amount equal to 66 2/3% of the monthly amount paid to the
Covered Executive in the month immediately preceding his date of death from the
Plan.


This monthly amount is payable to the Spouse for the balance of the 360 payments
or until the death of the Spouse, whichever occurs first.


3.05    Deeming Rule. If the benefits payable to a Covered Executive or his
Spouse under the Astro Pension Plan or any other qualified plan of the
Corporation or its Affiliates are (were):


     (i)    commuted at the election of the Covered Executive or his Spouse, or;


(ii)    divided pursuant to a decree, order or judgment of a competent tribunal,
or a written separation agreement, relating to a division of property between
the Covered Executive and his Spouse or former Spouse in settlement of rights
arising out of their marriage or other conjugal relationship, on or after the
breakdown of the marriage or other relationship; for the purposes of calculating
the amount of the Covered Executive’s or the surviving Spouse’s Retirement
Allowance, the benefits payable under such plans shall be deemed to be equal to
the amount of the benefit that would have been payable if such election to
commute or such division of the benefits under the plans had not been made and
payment of such benefits commenced at the same time as the Retirement Allowance.

- 6 -



--------------------------------------------------------------------------------



EXHIBIT 10(m)

ARTICLE IV

TERMINATION OF SERVICE


4.01    Termination Benefits. A Covered Executive, who has been a member of the
Astro Pension Plan for 24 continuous months and whose employment with the
Corporation and its Affiliates is terminated for any reason other than
retirement or death prior to his Normal Retirement Date, shall be entitled to a
Retirement Allowance commencing, subject to Section 4.02, on his Normal
Retirement Date. The Retirement Allowance shall be determined in accordance with
section 3.01.


4.02    Early Commencement of Deferred Retirement Allowance. A Former Covered
Executive who is entitled to a Retirement Allowance payable under the terms of
Section 4.01 who has elected to receive Early Retirement benefits under the
Astro Pension Plan will commence receipt of his Retirement Allowance prior to
his Normal Retirement Date coincident with the commencement of benefit payments
from the Astro Pension Plan provided that he attained the age of 55 and had ten
(10) years of Covered Service on his date of termination. The Retirement
Allowance payable from such date shall be reduced to take into account the early
receipt of the Retirement Allowance. The reduction will be calculated consistent
with the actuarial reduction which would be applied under the Astro Pension Plan
for an Early Retirement.


4.03    Applicable Provisions. The provisions of Section 3.03 and 3.04 apply to
Retirement Allowances paid under Article IV, with such wording changes as may be
necessary. However, the provisions of Article V shall apply when a Former
Covered Executive dies prior to commencement of his Retirement Allowance.

- 7 -



--------------------------------------------------------------------------------



EXHIBIT 10(m)

ARTICLE V

DEATH BENEFITS


5.01    Benefits on Covered Executive’s Death Prior to Retirement. If a Covered
Executive dies prior to commencement of a Retirement Allowance, the person who
is his Spouse at the date of his death shall be entitled to a monthly amount
equal to the excess of:


     (a)    66 2/3% of the amount in Subsection 3.01(a) of the Plan calculated
at the date of the Covered Executive’s death,


less


(b)    an amount, if any, equal to the sum of the monthly survivor benefits from
the Astro Pension Plan and any other qualified plan of the Corporation or
Affiliate payable to the Spouse in the same month.
 
The actual benefits under the Astro Pension Plan and any other qualified plan of
the Corporation or Affiliate will be determined according to the applicable
terms of such plan(s) at the date of the Covered Executive’s death and shall not
include benefits attributable to the Covered Executive’s salary deferrals or
matching contributions and earnings thereon under the 401(k) Plan.
 
Payment of the Spouse’s benefit will commence on the first day of the month
following the Covered Executive’s date of death.
 
This monthly amount is payable to the Spouse for 360 monthly payments or until
the death of the Spouse, whichever occurs first.
 
5.02    Benefits on a Former Covered Executive’s Death Prior to Retirement. If a
Former Covered Executive dies prior to commencement of a Retirement Allowance,
his Spouse at the date of death shall be entitled to receive a Retirement
Allowance equal to the Retirement Allowance calculated in accordance with
Section 5.01 provided that:


     (a)    The amounts in subsection 3.01 will be reduced to take into account
the early receipt of the Retirement Allowance. The reduction will be calculated
consistent with the actuarial reduction applied to the benefit under the Astro
Pension Plan; and


(b)    The actual benefits under the Astro Pension Plan and any other qualified
plan of the Corporation or Affiliate will be determined according to the
applicable terms of such plan(s) at the Former Covered Executive’s date of
termination of employment with the Corporation and its Affiliates.
 

- 8 -



--------------------------------------------------------------------------------



EXHIBIT 10(m)

Payment of the Spouse’s benefit will commence on the later of (1) first day of
the month following the Former Covered Executive’s date of death, (2) the
Annuity Starting Date (as defined under the Astro Pension) elected by the
surviving Spouse, or (3) the first date the surviving Spouse receives payment of
the death benefit under the Astro Pension Plan.


This monthly amount is payable to the Spouse for 360 monthly payments or until
the death of the Spouse, whichever occurs first.

- 9 -



--------------------------------------------------------------------------------



EXHIBIT 10(m)

ARTICLE VI

DISABILITY BENEFITS


6.01    Disabled Covered Executives. A Covered Executive who is receiving
benefits under a long-term disability benefit plan designated by the Corporation
shall continue to be a Covered Executive. Such Covered Executive’s Covered
Service shall continue to accrue during the covered disability. The Covered
Executive’s Final Average Earnings while on disability shall be deemed to be
equal to the Final Average Earnings in effect immediately preceding the
commencement of the disability.


If the disabled Covered Executive does not return to active employment with the
Corporation or any Affiliate, he will be entitled to receive a Retirement
Allowance commencing, subject to Section 6.02, on his Normal Retirement Date
calculated in accordance with Section 3.01, based on his Final Average Earnings
on his date of disability and his Covered Service at his Normal Retirement Date.


6.02    Disability Retirement. A Covered Executive who, while in the employ of
the Corporation or any Affiliate and, prior to his Normal Retirement Date:


(1)    incurs a Total and Permanent Disability;


(2)    does not qualify or ceases to qualify for benefits under any salary
continuance or long-term disability benefits plan designated by the Corporation,
or any applicable Worker’s Compensation legislation; and


(3)    retires under the Astro Pension Plan;
 
will be entitled to receive a Retirement Allowance coincident with the
commencement of the payment of his benefit under the Astro Pension Plan. Such
Retirement Allowance shall be equal to the amount calculated in accordance with
Section 3.02 based on his Final Average Earnings on his date of disability and
his Covered Service at his date of retirement.


6.03    Applicable Provisions. The provisions of Sections 3.03 and 3.04 apply to
Retirement Allowances paid under Article VI, with such wording changes as may be
necessary. However, the provisions of Article V shall apply when a disabled
Covered Executive dies prior to commencement of his Retirement Allowance.



- 10 -



--------------------------------------------------------------------------------



EXHIBIT 10(m)

ARTICLE VII

ADMINISTRATION
 
The Corporation is the Administrator of the Plan. The Administrator shall be
responsible for the general administration of the Plan and shall perform all
administrative functions and shall interpret, construe and apply the Plan
provisions in accordance with its terms. The Corporation as Administrator may
establish, adopt or revise rules and regulations as it deems necessary or
advisable for the administration of the Plan. The Corporation may consult with
and rely upon the advice of such counsel, actuaries and other advisors as it
shall see fit.

- 11 -



--------------------------------------------------------------------------------



EXHIBIT 10(m)

ARTICLE VIII

AMENDMENT OR TERMINATION OF THE PLAN
 
It is the intention of the Corporation in establishing the Plan that it should
operate to the indefinite future. The Corporation does however, reserve the sole
right to terminate the Plan at any time. The Corporation further reserves the
right in its sole discretion to amend the Plan in any respect; provided,
however, that no such amendment that reduces the value of the benefits therefore
accrued by the Covered Executive shall be effective unless the Covered Executive
consents to such amendment in writing.
 
In the event of termination of the Plan, the value of the benefits accrued by
the Covered Executive at the time of termination will be determined assuming the
Astro Pension Plan and all other qualified retirement plans of the Corporation
and it’s Affiliates are terminated at the same time. Any amendment or
termination shall be made pursuant to a resolution of the Board of Directors of
the Corporation and shall be effective as of the date specified in such
resolution.



- 12 -



--------------------------------------------------------------------------------



EXHIBIT 10(m)

ARTICLE IX

CLAIMS REVIEW PROCEDURE


9.01    Denial of Benefits. If a Retirement Allowance under the Plan is wholly
or partially denied, notice of the decision shall be furnished to the Covered or
Former Covered Executive or Spouse (claimant) as the case may be by the
Administrator within a reasonable period of time after such decision is reached.


9.02    Notice. Any claimant who is denied a claim for Benefits shall be
furnished written notice setting forth:


(a)    the specific reason or reasons for the denial;


(b)    specific reference to the pertinent provision of the Plan upon which the
denial is based;


(c)    a description of any additional material or information necessary for the
claimant to perfect the claim; and


(d)    an explanation of the claim review procedure under the Plan.


9.03    Appeals Procedure. In order that a claimant may appeal a denial of a
claim, the claimant or the claimant’s duly authorized representative may:


(a)    request a review by written application to the Administrator, or its
designate, no later than 60 days after receipt by the claimant of written
notification of denial of a claim;


(b)    review pertinent documents; and


(c)    submit issues and comments in writing.


9.04    Review. A decision on review of a denied claim shall be made not later
than 60 days after receipt of a request for review, unless special circumstances
require an extension of time for processing, in which case a decision shall be
rendered within a reasonable period of time, but not later than 120 days after
receipt of a request for review. The decision on review shall be in writing and
shall include the specific reason(s) for the decision and the specific
reference(s) to the pertinent provisions of the Plan on which the decision is
based.



- 13 -



--------------------------------------------------------------------------------



EXHIBIT 10(m)

ARTICLE X

GENERAL


10.01    No Employment Rights. Nothing herein shall constitute a contract of
continuing employment or in any manner obligate the Corporation to continue the
service of a Covered Executive, or obligate a Covered Executive to continue in
the service of the Corporation, and nothing herein shall be construed as fixing
or regulating the compensation paid to Covered Executive.


10.02    No Claim Against the Company. Neither a Covered Executive nor any other
person shall acquire by reason of the Plan any right in or title to any assets,
funds or property of the Corporation whatsoever including, without limiting the
generality of the foregoing, any specific funds or assets which the Corporation,
in its sole discretion, may set aside in anticipation of a liability hereunder.
Any trust which is created in connection with this Plan or any agreement shall
provide that the assets of the trust are subject to the claims of the
Corporation’s general creditors. A Covered Executive shall have only a
Contractual right to the amounts, if any, payable hereunder unsecured by any
asset of the Corporation.


10.03    Incompetence. If the Administrator determines that any person entitled
to any payment hereunder is incompetent by reason of any physical or mental
disability, and consequently unable to give a valid receipt, the Administrator
may cause any payment due to such person to be made to another person for his
benefit, without responsibility on the part of the Administrator to follow the
application of such funds. Payment made pursuant to this section 10.03 shall
operate as a complete discharge of the responsibility of the Administrator.


10.04    Nonassignability. Neither a Covered Executive nor any other person
shall have any right to commute, sell, assign, transfer, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate or convey in advance of
actual receipt the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are, expressly declared to be unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Covered Executive or any
other person, nor be transferable by operation of law in the event of a Covered
Executive’s or any other person’s bankruptcy or insolvency.


10.05    Continuance of Payments. The payment of a Retirement Allowance to a
Covered Executive or Former Covered Executive, or to his surviving Spouse, is
subject to satisfactory proof of the existence of a Covered Executive or Former
Covered Executive, or his surviving Spouse, as the case may be, as may be
required from time to time by the Administrator.



- 14 -



--------------------------------------------------------------------------------



EXHIBIT 10(m)

10.06    Notice. Any notice required or permitted to be given to the
Administrator of the Plan shall be sufficient if in writing and hand delivered,
or sent by registered or certified mail, to the principal office of the
Corporation, directed to the attention of the Administrator. Such notice shall
be deemed given as of the date of delivery or, if delivery is made by mail, as
of the date shown on the postmark or on the receipt for registration or
certification.


10.07    Gender and Number. Wherever appropriate herein, the masculine may mean
the feminine and the singular may mean the plural or vice versa.


10.08    Corporate Successors. The Plan shall not be automatically terminated by
a transfer or sale of assets of the Corporation or the merger or consolidation
of the Corporation into or with any other corporation or other entity, but the
Plan shall be continued after such sale, merger or consolidation only if and to
the extent that the transferee, purchaser or successor entity agrees to continue
the Plan. In the event that the Plan is not continued by the transferee,
purchaser or successor entity, then the Plan shall terminate subject to the
provisions of Article VIII.


10.09    Unclaimed Benefits. Each Covered Executive shall keep the Corporation
informed of his current address and the current address of his Spouse. The
Corporation shall not be obligated to search for the whereabouts of any person.
If the location of a Covered Executive is not made known to the Corporation
within three (3) years after the date on which payment of the Covered
Executive’s Retirement Allowance may first be made, payment may be made as
though the Covered Executive had died at the end of the three-year period. If,
within one additional year after such three-year period has elapsed, or, within
three years after the actual death of a Covered Executive, the Corporation is
able to locate any surviving Spouse of the Covered Executive, then the
Corporation shall have no further obligation to pay any benefit hereunder to
such Covered Executive or surviving Spouse or any other person and such benefit
shall be irrevocably forfeited.


10.10    Withholding; Employment Taxes. To the extent required by the law in
effect at the time payments are made, the Corporation shall withhold from
payments made hereunder any taxes required to be withheld by the Federal or any
state or local government.


10.11    Validity. In the event any provision of this Plan is held invalid, void
or unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of this Plan.


10.12    Applicable Law. This Plan shall be governed and construed in accordance
with the laws of the State of California.



- 15 -

